This opinion is subject to administrative correction before final disposition.




                                Before
                 STEPHENS, BONNER, and DEERWESTER
                       Appellate Military Judges

                          _________________________

                            UNITED STATES
                               Appellant

                                       v.

                      Mason R. TERWILLIGER
                     Corporal (E-4), U.S. Marine Corps
                                 Appellee

                              No. 201900292

                            Decided: 21 April 2021

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                               Military Judge:
                        John L. Ferriter (arraignment)
                           Jeffrey V. Munoz (trial)

   Sentence adjudged 17 June 2019 by a general court-martial convened
   at Marine Corps Air Station Miramar, California, consisting of a mili-
   tary judge sitting alone. Sentence in the Entry of Judgment: confine-
   ment for 24 months and a dishonorable discharge. 1

                               For Appellant:
                   Lieutenant Daniel O. Moore, JAGC, USN




   1 Pursuant to a plea agreement, the convening authority suspended all confine-
ment in excess of 13 months.
               United States v. Terwilliger, NMCCA No. 201900292
                               Opinion of the Court

                                  For Appellee:
                    Lieutenant Gregory A. Rustico, JAGC, USN
                    Lieutenant Joshua C. Fiveson, JAGC, USN

   Judge DEERWESTER delivered the opinion of the Court, in which
   Senior Judge STEPHENS and Judge BONNER joined.

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

DEERWESTER, Judge:
    Appellant was convicted, consistent with his pleas, of conspiracy to dis-
tribute cocaine, an attempt to distribute cocaine, wrongful use of cocaine, and
wrongful use of marijuana, in violation of Articles 80, 81, and 112a, Uniform
Code of Military Justice [UCMJ]. 2
    Appellant raised two assignments of error [AOEs]. First, Appellant as-
serts that the Government violated his due process rights under Article 10,
UCMJ, by not taking immediate steps to bring him to court-martial after
placing him in pretrial confinement [PTC]. Second, Appellant asserts that the
military judge abused his discretion when he accepted a guilty plea without
first inquiring into the impact the pretrial delay of 311 days had on Appel-
lant’s voluntariness to accept the plea. 3
   Appellant now requests that we set aside the findings and sentence. Hav-
ing carefully considered the record of trial and the parties’ submissions, we
are convinced the findings and sentence are correct in law and fact and that
no error materially prejudiced Appellant’s substantial rights. 4




   2   10 U.S.C. §§ 880, 881, 912.

   3 This AOE is raised pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A.
1982). We have reviewed this AOE and find it to be without merit. See United States
v. Matias, 25 M.J. 356, 361 (C.M.A. 1987).
   4   UCMJ arts. 59(a) and 66(c).


                                        2
             United States v. Terwilliger, NMCCA No. 201900292
                             Opinion of the Court

                                I. BACKGROUND

    In the spring of 2018, Appellant attended an off-base party with several
friends, both military and civilian. While there, he used cocaine. Several
weeks later, he tested positive for cocaine in a unit urinalysis. During that
same summer, he continued to use illegal drugs and began a conspiracy with
LCpl Lima 5 to distribute cocaine, completing at least one transaction and
attempting to complete several other sales. In addition to both using and
distributing cocaine, Appellant also used marijuana at yet another party
during the summer of 2018.
   Appellant was not placed into pretrial confinement [PTC] for this miscon-
duct, but was confined when an unrelated report of sexual assault was made
against him on 10 August 2018. Ms. Alpha, a civilian, accused Appellant,
LCpl Lima, and an additional suspect of nonconsensual oral and vaginal sex.
Naval Criminal Investigative Service [NCIS] began an investigation, and
Appellant was put into PTC on 11 August 2018. NCIS then conducted the
drug investigation and the sexual assault investigation jointly.
   On 13 August 2018, NCIS seized Appellant’s DNA sample and sent the
sample to the Defense Forensic Science Center. While awaiting results from
the lab, Appellant was given an Initial Review Officer [IRO] hearing to
determine whether he should remain in PTC. The IRO kept Appellant in
pretrial confinement.
    NCIS conducted several other investigatory steps after sending the DNA
sample to the lab. In the initial report, NCIS had conducted and summarized
six interviews; obtained and reviewed body camera footage; conducted multi-
ple searches of different locations; obtained, processed, and reviewed multiple
photographs; and processed the victim’s sexual assault forensic exam. NCIS
also sent Appellant’s drug samples to the Naval Drug Screening Laboratory
at Great Lakes, Illinois, for confirmation testing.
   On 9 October 2018, NCIS released its first Report of Investigation, which
contained 23 exhibits and was over 250 pages long. At this point, Appellant
had been in pretrial confinement for 60 days. Once the trial counsel received
the report, it began drafting charges to send to an Article 32 preliminary
hearing on 15 October 2018. On 23 October 2018, the Government preferred
charges against Appellant for abusive sexual contact, false official statement,
wrongful use of an illegal substance, sexual assault, and assault consummat-
ed by a battery. The special court-martial convening authority then sched-


   5  All names in this opinion, other than those of Appellant, the judges, and coun-
sel, are pseudonyms.


                                         3
             United States v. Terwilliger, NMCCA No. 201900292
                             Opinion of the Court

uled an Article 32 hearing for 5 November 2018. The Defense requested 22
days of excludable delay to prepare for the hearing, asking for a 27 November
2018 hearing date. The Defense delay request was granted.
    Pending the Article 32 preliminary hearing, NCIS continued taking inves-
tigative steps to investigate both series of charges. On 7 November 2018,
NCIS submitted the suspected cocaine to the San Diego Sheriff’s Department
Crime Laboratory for analysis. On 9 November, NCIS sent Ms. Alpha’s DNA
sample to the forensics lab to determine if it was present with Appellant’s
sample.
    The Article 32 hearing was held on 27 November 2018, and the prelimi-
nary hearing officer issued his report on 3 December 2018, recommending
general court-martial for all charges and specifications except one additional
distribution specification. On 6 December, the general court-martial conven-
ing authority referred charges against Appellant, and his arraignment was
scheduled for 13 December 2018, after he invoked his statutory five-day
waiting period. At the time of arraignment, Appellant had spent 124 days in
PTC. Although there was a colloquy between the military judge and trial
counsel regarding a potential speedy trial violation under Rule for Courts-
Martial [R.C.M.] 707, no speedy trial request was made. The military judge
was satisfied there was no R.C.M. 707 violation because Appellant had
requested and been granted 22 days of excludable delay.6
   At arraignment, both parties agreed to a trial management order that set
the trial dates for 1-5 April 2019. After a colloquy with the military judge,
Defense counsel concurred and agreed with these dates. The order also
established two Article 39(a) motion dates; 13 February 2019 and 15 March
2019. Appellant did not demand a speedy trial at his arraignment.
   On 15 February 2019, all parties again met for an Article 39(a) session.
Prior to this session, Appellant hired civilian defense counsel, and they
entered an appearance on the record. The first motion heard by the court was
a motion by the Defense to continue the trial until 29 April. This motion was
made due to the recent addition of civilian defense counsel to the case, and
the time they needed to review the approximately 7,500 pages of discovery,
8,000 pages of text messages, and 15 hours of video interviews NCIS had



   6  Of note, although the military judge stated that the 5-day waiting period cannot
be held against Appellant for purposes of RCM 707 violations, which is incorrect. See
United States v. Cherok, 22 M.J. 438, 440 (C.M.A. 1986) (holding the Article 35,
UCMJ, five-day waiting period “provides a shield with which an accused may prevent
too speedy a trial, not a sword with which an accused may attack the Government for
failing to bring him to trial sooner.”).


                                          4
              United States v. Terwilliger, NMCCA No. 201900292
                              Opinion of the Court

gathered throughout the investigation. The Government did not oppose the
motion for a continuance and the military judge granted the motion. Further,
both sides requested, and the military judge granted, a continuance of the
next Article 39(a) session from 15 March 2019 to 12 April 2019. This continu-
ance was to enable the newly retained civilian defense counsel further oppor-
tunity to get up to speed on the complicated aspects of the trial. Both sides
argued additional motions at this 15 February session, and again Appellant
did not demand a speedy trial at the hearing.
    On 26 March 2019, defense counsel filed a motion to dismiss due to viola-
tions of Article 10, UCMJ, citing 124 days between the time Appellant was
placed into PTC and when he was arraigned. Although the motion discussed
post-arraignment delay briefly, it specifically focused on the 124 days prior to
arraignment, as all parties had agreed to trial dates at arraignment. The
military judge denied the motion to dismiss, finding the 124-day delay was
not unreasonable due to the complexity of the case, no deliberate attempt to
delay the trial, no speedy trial demand throughout the entire proceeding, and
thus no prejudice. 7
   Due to a victim preference statement by Ms. Alpha to not participate in
the proceeding due to her pregnancy, trial counsel moved for a continuance
from 29 April 2019 until the first week of October 2019 to allow for the
pregnancy and postpartum period to end. The Defense opposed this motion,
and the military judge denied the motion, citing a lack of evidence presented
by the Government that Ms. Alpha’s testimony would negatively affect her
pregnancy, and the length of delay.
    Subsequent to the Government’s request for a continuance, civilian de-
fense counsel filed a motion to dismiss for discovery violations due to infor-
mation relating to the DNA evidence. The military judge found that although
the Defense expert could not access all the available DNA evidence due to
missing information in the discovery, there was no bad faith on the part of
the Government. The military judge did, however, offer Appellant a continu-
ance so that his expert could review the DNA data prior to trial. After consul-
tation with Appellant, civilian defense counsel asked for a continuance to
27 May 2019, which was granted. Civilian defense counsel then requested



    7  Of note, the military judge issued a preliminary ruling via email sent to all par-
ties, in which he stated the actual ruling would be attached to the record of trial. But
the ruling was never attached until the case was in appellate review. Military judges
are cautioned to be diligent in attaching all rulings to the record of trial as appellate
exhibits prior to issuing the Entry of Judgment, and not rely solely on email or other
outside the Record informal communications.


                                           5
               United States v. Terwilliger, NMCCA No. 201900292
                               Opinion of the Court

and received a final continuance until 10 June 2019 due to their court sched-
ules.
    During the course of the trial preparation, Appellant signed a plea
agreement on 15 May 2019, agreeing to plead guilty to attempted distribution
of cocaine, conspiracy to distribute cocaine, and wrongful use of cocaine and
marijuana. Per the agreement, the charges involving Ms. Alpha were dis-
missed without prejudice. He was sentenced to 24 months confinement and a
dishonorable discharge, and received 311 days of PTC credit against the 13
months’ confinement that were not suspended under the agreement. 8

                                   II. DISCUSSION

A. Standard of Review and the Law
    We review Article 10, UCMJ, speedy trial claims de novo. 9 Article 10 de-
mands that when a servicemember is placed in pretrial confinement, “imme-
diate steps shall be taken . . . to try the person or to dismiss the charges and
release the person.” 10 In reviewing Article 10 claims, courts do not require
“constant motion,” from the Government, but do require “reasonable diligence
in bringing the charges to trial.” 11 This “duty imposed on the Government
immediately to try an accused who is placed in pretrial confinement does not
terminate simply because the accused is arraigned.” 12 Rather, it extends to
“at least the taking of evidence.” 13 In conducting our review, we give substan-
tial deference to the military judge’s findings of fact, reversing only if they
are clearly erroneous. 14 Finally, we look at four factors from Barker v. Wingo
in examining the circumstances surrounding an alleged Article 10 violation:
“(1) the length of the delay; (2) the reasons for the delay; (3) whether the




   8 Pursuant to the plea agreement, all confinement in excess of 13 months was
suspended.
   9   United States v. Cooper, 58 M.J. 54, 58 (C.A.A.F. 2003).
   10   UCMJ art. 10(b)(1).
   11  United States v. Mizgala, 61 M.J. 122, 127 (C.A.A.F. 2005) (quoting United
States v. Tibbs, 15 C.M.A. 350, 353 (C.M.A. 1965).
   12   Cooper, 58 M.J. at 60.
   13   Id.
   14   Mizgala, 61 M.J. at 127.


                                            6
                 United States v. Terwilliger, NMCCA No. 201900292
                                 Opinion of the Court

appellant made a demand for a speedy trial; and (4) prejudice to the appel-
lant.” 15
   We recognize that none of the four factors has any “talismanic power. Ra-
ther, we must . . . weigh all the factors collectively before deciding whether
[an accused’s] right to a speedy trial has been violated.” 16

B. Appellant Contributed to the Delay and Was Not Unfairly Preju-
diced
   In balancing the Barker factors, we conclude the Appellant was not de-
nied his right to a speedy trial under Article 10 and consequently, the mili-
tary judge did not err in failing to grant relief.

    1. Length of the delay
   The length of delay constitutes a triggering mechanism under Article
     Appellant spent 311 days in PTC. Therefore, we conclude that the delay
10. 17
from Appellant’s placement into PTC on 11 August 2018 through trial on 17
June 2019 is sufficient to trigger analysis of the remaining Barker factors.
However, we are mindful that 187 of these 311 days, or approximately 60
percent of the time in PTC, was due to either Defense concurrence in or
requests for agreed-upon trial dates and continuances.

    2. Reasons for the delay
    This was a complicated case involving two sets of charges, with two very
different sets of witnesses. While narcotics cases and sexual assault cases are
somewhat common in the military, here Appellant was facing multiple
charges for use and distribution of multiple drugs, as well as a sexual assault
allegation with more than one alleged perpetrator. Both investigations
required detailed analysis by different labs, and both investigations required
extensive preparation by defense counsel. As mentioned above, the vast
majority of the delay in this case took place post-arraignment, when all
parties agreed on timelines due to their respective trial preparations.




    15   Id. at 129 (citing Barker v. Wingo, 407 U.S. 514, 530 (1972)).
    16   United States v. Wilson, 72 M.J. 347, 354-55 (C.A.A.F. 2013).
    17United States v. Thompson, 68 M.J. 308, 312 (C.A.A.F. 2010) (holding that the
145-day period the appellant spent in pretrial confinement was sufficient to trigger
an Article 10 inquiry); United States v. Cossio, 64 M.J. 254, 257 (C.A.A.F. 2007)
(holding that a 117-day period of pretrial confinement triggered the full Article 10
inquiry).


                                              7
              United States v. Terwilliger, NMCCA No. 201900292
                              Opinion of the Court

    We find no unreasonable delay between Appellant’s placement into PTC
on 11 August 2018 and his 13 December 2018 arraignment. Appellant faced
separate drug and sexual assault charges that involved complicated issues
throughout the investigation, as was outlined in the Defense continuance
request. The Government did not intentionally delay bringing Appellant to
arraignment and moved expeditiously through a complex multi-suspect
sexual assault allegation and multiple drug charges. In fact, the Government
was prepared to bring Appellant to arraignment even sooner; however,
defense counsel both requested a delay of the Article 32 hearing and invoked
Appellant’s statutory five-day waiting period prior to arraignment. Although
the Government took 124 days from initiation of PTC to arraignment, based
on the complexity of the investigations and the delay requests by the Defense,
this time was not unreasonable under the circumstances.
   Following arraignment, “a change in the speedy-trial landscape [took]
place. This is because after arraignment, ‘the power of the military judge to
process the case increases, and the power of the Government to affect the
case decreases.’”18 In short, once Appellant was arraigned, the military judge
had the “power and responsibility to force the Government to proceed with its
case if justice so require[d].” 19
    The military judge, with the concurrence of the defense counsel, as well as
the trial counsel, initially issued a trial management order setting trial for
1-5 April 2019. That is nearly 120 additional days of delay that the Defense
agreed to, rather than demanding a speedy trial, at arraignment. Given the
Defense’s concurrence, we find any delay between arraignment and 13 De-
cember 2018 and 1 April 2019 was presumptively reasonable. 20
    Similarly, after the initial trial management order was signed by all par-
ties, Appellant hired civilian defense counsel, who in an effort to become fully
prepared for the upcoming trial requested an additional 28-day delay before
the commencement of trial. We find that this Defense-requested delay should
not be held against the Government, and was not unreasonable.




   18 Cooper, 58 M.J. at 60 (quoting United States v. Doty, 51 M.J. 464, 465-66
(C.A.A.F. 1999).
   19   Id.
   20 United States v. King, 30 M.J. 59, 66 (C.M.A. 1990) (holding that an accused
“cannot be responsible for or agreeable to delay and then turn around and demand
dismissal for that same delay”); United States v. Toombs, 574 F.3d 1262, 1274 (10th
Cir. 2009) (“[d]elays attributable to the defendant do not weigh in favor of a Sixth
Amendment violation”) (citation omitted).


                                         8
               United States v. Terwilliger, NMCCA No. 201900292
                               Opinion of the Court

    The Government, faced with a sexual assault victim who declined to par-
ticipate in the trial due to her pregnancy, was required to request a continu-
ance as well in an effort to procure her testimony at trial. However the
military judge denied that motion, and forced the Government to go forward
with the modified dates as extended by the Defense-requested continuances.
   The Government did, however, fail to provide the Defense all discovery
necessary for Defense’s expert assistance in handling the DNA evidence. The
military judge found that this was not intentional, or part of any bad act by
the Government, and denied the Defense motion to dismiss. The military
judge did grant the Defense the opportunity to request another continuance,
which it did. 21
    Therefore, in assessing whether the Government acted with reasonable
diligence in bringing the charges to trial, we focus on the period between
29 April 2019 and the requested date for the start of trial on 27 May 2019
after the Defense delay request. 22 In doing so, we are mindful that a “deliber-
ate attempt to delay the trial in order to hamper the defense should be
weighted heavily against the government,” while “a valid reason . . . should
serve to justify appropriate delay.” 23
    Here, we agree with the military judge that there was no bad act by the
Government, nor any intent to delay the trial. The Government, while inad-
vertently not disclosing all information in a way that the Defense expert
could utilize it, did not do so to delay the trial or to increase the amount of
time Appellant spent in PTC. Further, the Defense requested additional
delay even after the discovery-related continuance was granted. As such, we
find that all reasons for the delay in this case were reasonable.

   3. Demand for speedy trial
   We have long held that “the right to speedy trial is a shield, not a sword,”
and that “failure to assert the right will make it difficult for [an accused] to




   21  Of note, in the colloquy with the military judge on requesting a continuance,
civilian defense counsel asked for a date that would work for a separate, non-DNA
expert that had to be approved. The military judge counseled the CDC that the
continuance was to allow the DNA expert extra time to review the data she did not
receive, not for additional prep time for the defense on a wholly separate expert.
   22 Mizgala, 61 M.J. at 127. Defense asked for, and was given, another delay until
10 June 2019 due to a conflict with trial schedules. This delay could not be held
against the Government.
   23   Barker, 407 U.S. at 531.


                                         9
               United States v. Terwilliger, NMCCA No. 201900292
                               Opinion of the Court

prove that he was denied a speedy trial.” 24 Although Appellant moved to
dismiss all charges and specifications based on discovery violations, as well
as Article 10 violations, those motions included no demand for a speedy trial.
Appellant argues that his original opposition to a Government request for
excludable delay prior to the Article 32 preliminary hearing was tantamount
to a demand for speedy trial. We disagree and hold that mere opposition to
delay, or references to Article 10—without more—do not constitute a demand
for a speedy trial. 25 Indeed, the Defense did not raise an Article 10 motion
until the second motions hearing. Subsequent to the proper denial of its
Article 10 motion, the Defense asked for additional continuances; the exact
opposite of a demand of speedy trial. 26

   4. Prejudice to Appellant
   “‘Prejudice . . . should be assessed in the light of the interests of defend-
ants which the speedy trial right was designed to protect.’ ” 27 We, therefore,
examine the question of prejudice in light of three important interests the
Supreme Court identified in Barker: (1) to prevent oppressive pretrial incar-
ceration; (2) to minimize anxiety and concern; and (3) to limit the possibility
that the Defense will be impaired. 28 “ ‘Of these, the most serious is the last,
because the inability of [an accused] to adequately to prepare his case skews
the fairness of the entire system.’ ” 29
   Appellant contends that he experienced oppressive pretrial incarceration,
as he was “attacked by another prisoner,” “experienced ‘[rat] activity’ in the



   24   United States v. Miller, 66 M.J. 571, 575 (N-M. Ct. Crim. App. 2008).
   25  United States v. Foster, No. 201200235, 2013 CCA LEXIS 92, at *7-8 (N-M. Ct.
Crim. App. Feb. 7, 2013) (per curiam) (unpublished) (concluding the appellant made
no demand for speedy trial where a motion to dismiss did not include a demand for a
speedy trial and acknowledged the appellant’s agreement to the trial schedule);
United States v. Brooks, No. 200501266, 2007 CCA LEXIS 166, at *12-14 (N-M. Ct.
Crim. App. May 16, 2007) (unpublished) (holding there was no demand for a speedy
trial, despite the appellant filing a motion to dismiss based on denial of speedy trial
rights), aff’d on other grounds, 66 M.J. 221 (C.A.A.F. 2008).
   26 Appellant did make a request to the Convening Authority to release him from
PTC due to unsanitary living conditions, but that request was denied after proper
affidavits filed by the brig chain of command. The Defense never requested any credit
under Article 13, UCMJ based on these claims.
   27   Mizgala, 61 M.J. at 129 (quoting Barker, 407 U.S. at 532).
   28   Barker, 407 U.S. at 532.
   29   Mizgala, 61 M.J. at 129 (quoting Barker, 407 U.S. at 532).


                                           10
                United States v. Terwilliger, NMCCA No. 201900292
                                Opinion of the Court

galley facility that required the staff to set traps, and spend ‘10+ hours a
month on pest control,’” and had to wear extra layers of clothing for five days
due to a heating issue at the brig. 30 Further, Appellant contends that he lost
the ability to work with his expert for a period of 77 days while the Govern-
ment finalized the contract for the Defense expert.
   As to the conditions of his pretrial confinement, Appellant raised his con-
cerns to the Convening Authority, who investigated and determined contin-
ued confinement was warranted. Appellant did not file either an Article 13 or
R.C.M. 305(k) motion based on these claims, and has failed to show that his
anxiety was any greater than the normal anxiety and concern associated with
PTC. 31 Further, with regard to the delay of the use of his expert, it should be
noted that the expert was an expert in the field of DNA. Not only did his
Defense receive multiple continuances to consult with this expert, but Appel-
lant also neither pleaded guilty nor was convicted of any charges involving
that expert. 32 Therefore, the Defense was not impaired.



                                 III. CONCLUSION

    After careful consideration of Appellant’s assigned error, the record of tri-
al, and the parties’ submissions, we conclude the findings are correct in law
and fact. Accordingly, the findings are AFFIRMED.
   Senior Judge STEPHENS and Judge BONNER Concur.


                                  FOR THE COURT:




                                  RODGER A. DREW, JR.
                                  Clerk of Court




   30   Appellant’s Br. at 18.
   31 See Wilson, 72 M.J. at 354 (expressing CAAF’s concern “not with the normal
anxiety and concern experienced by an individual in pretrial confinement, but rather
with some degree of particularized anxiety and concern greater than the normal
anxiety and concern associated with pretrial confinement”).
   32 The DNA expert was to assist in the charges of sexual assault, which were
dismissed once a plea agreement was reached.


                                        11